Citation Nr: 0106839	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-02 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



REMAND

The veteran served on active duty from October 1972 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied reopening the 
veteran's claim of entitlement to service connection for 
hearing loss, and denied entitlement to a rating in excess of 
10 percent for tinnitus.   

By a rating action dated in June 1993, the RO denied the 
veteran's claim of entitlement to service connection for 
hearing loss.  The veteran did not appeal; thus, the matter 
became final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§ 20.1103 (1992), now codified as 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000).  In October 1999 the 
veteran filed an informal claim seeking to reopen the 1993 
determination, and in December 1999 the RO denied the matter. 

On a VA Form-9, dated in February 2000, the veteran stated 
that his audiologist told him that his hearing loss was 
partially due to his service-connected tinnitus.  The veteran 
explained that the audiologist told him that the tinnitus 
contributed to his hearing loss because it distorted sounds 
and prevented him from understanding conversations.

It is acknowledged that where new and material evidence has 
not been submitted to reopen a finally denied claim, VA does 
not have a statutory duty to assist the veteran in developing 
facts pertinent to the claim.  VA, however, may be obligated 
to advise the veteran of evidence needed to complete his 
application.  In this case, the veteran has put VA on notice 
of the existence of specific evidence that might be relevant 
to and probative of his claim, but VA failed in its 
obligation to inform him of the evidence necessary to 
complete his application.  In light of the veteran's 
assertion presented on appeal and applicable law, the Board 
finds that additional development is necessary before a 
decision on the claim can be made.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The veteran also seeks entitlement to a rating in excess of 
10 percent for tinnitus.  On substantive appeal, he asserted 
that his tinnitus was so severe that he experienced dizziness 
and staggering on a daily basis.  He also had difficulty with 
sleeping.  The veteran added that medical evidence from the 
VA Medical Center in Birmingham, Alabama, supported his 
claim.  The Board notes that recent VA medical records does 
not provide evidence referable to the severity of the 
veteran's tinnitus; thus, an attempt to obtain the above-
reference reports should be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Additionally, the veteran's last VA 
examination for tinnitus was conducted in May 1993, so a 
contemporaneous VA examination is necessary to obtain 
sufficient medical evidence for evaluation of his disability.  
38 C.F.R. § 4.2.

The Board also notes that although the veteran was informed 
of 38 C.F.R. § 3.321(b)(1) (2000) in the January 2000 
statement of the case, it is unclear if the RO adjudicated 
the veteran's claim under that regulation as the statement of 
the case does not provide the veteran with reasons and bases 
with respect to that regulation.  Thus, additional 
development with respect to this matter is also warranted.  
See generally, AB v. Brown, 6 Vet. App. 35 (1993); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The duty to assist includes assisting the veteran with 
obtaining and developing facts and evidence to support his 
claims.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  It also 
includes conducting a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991); 38 C.F.R. § 4.2 (2000).  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and instruct him 
to submit any lay and medical evidence, 
including medical statements, which tends 
to support his assertions that his 
hearing loss is related to active service 
or to the service-connected tinnitus 
disability, and that his tinnitus has 
increased in severity.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for hearing 
loss and tinnitus since August 1999.  
After securing any necessary releases, 
the RO should obtain these records.  
Facilities contacted should include the 
VA Medical Center in Birmingham, Alabama.  

3.  The RO should schedule the veteran 
for VA audiological and ear examinations 
to determine the nature and etiology of 
his hearing loss and nature and severity 
of his tinnitus.  The claims folder 
should be provided to and reviewed by the 
examiners in conjunction with the 
examinations, and the examiners should 
elicit from the veteran and record a full 
medical history pertinent to the hearing 
loss and tinnitus.  All indicated testing 
should be performed and all findings 
should be recorded in detail.  The 
examiners must comment on whether it is 
at least as likely as not that any 
current hearing loss is due to any 
disease or injury incurred in or 
aggravated by active service, including 
the reported in-service acoustic trauma.  
The examiners must also comment on 
whether it is at least as likely as not 
that the veteran's current hearing loss 
is proximately due to or the result of 
the service-connected tinnitus or that 
the service-connected tinnitus has 
chronically worsened the veteran's 
hearing loss disability.  A complete 
rationale should be given for all 
opinions and conclusions reached.

4.  The RO should then ensure that the 
examination report contains all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  If not, the RO should 
undertake any corrective action deemed 
appropriate.

5.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

6.  Thereafter, the RO should re-
adjudicate the veteran's claims of 
whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for 
hearing loss, and entitlement to a rating 
in excess of 10 percent for tinnitus, to 
include consideration of 38 C.F.R. 
§ 3.321(b)(1).  If the determinations 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
should be afforded the applicable time 
period in which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran is advised that a failure to report for the 
scheduled examinations without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655 (2000).  The veteran 
is also advised that he has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


